Judgment of conviction of the Court of Special Sessions of the city of New York, borough of Brooklyn, reversed upon the law and the facts and new trial ordered. (1) The court committed errors in admitting proof of other alleged crimes and in denying motion (at folio 225) to strike out testimony of the witness Zeleny. (2) The proof was insufficient in law to sustain a conviction under section 439 of the Penal Law,* based upon the 2d clause in the information, which concerned the offense denounced in the 4th clause of the statute, in that there was no competent proof that Kalman had authority to procure articles either by purchase or contract for the Hess Company. (3) The error with respect to the testimony was prejudicial and may have been determinative of the question of fact involved in the 1st clause of the information, which related to an offense denounced in the 1st clause of the statute, although it may be that the conviction was based upon a finding, without support in the evidence, against the defendants under the 4th clause of the statute. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.

 Since amended by Laws of 1930, chap. 409.